Title: To Benjamin Franklin from Hugh Roberts, 27 November 1765
From: Roberts, Hugh
To: Franklin, Benjamin


BF Dear Friend
27: 11 mo: 1765
I am favoured with thy short Epistle of Augt. 9th and when I considered the lesser demand thou mentions for Cutting a Seal was ten Guineas and the little prospect there is of our fixing it for a donation again (unless that pernicious Stamp Act is Repealed or Mitigated which is likely to subvert good Neighbourhood Charity and Benevolence thro’ the Continent) I think it advisable at present to decline laying out Money for a Seal. And if it was intended by that Act that every donation should pay 40s. Sterling, which sum in these times of general scarcity of Money here; would be deem’d an acceptable Gift to our Hospital. Does it not strike blindfold at the foundation of the Only public Charitable Institution on the Continent of America.
Thy request of procuring 2 Pensylvania Fire Places cast when Robert Grace’s Moulds were good, is a little uncertain which of the sorts thou intended, whether the first impression such as P Syng and I had or that with the Sun in front and Air Box, both of which are much out of use, and tho’ many have been laid aside I find on enquiry that some parts of the plates have been apply’d for Backs or hearths of Chimneys or other Jobs, that I have not found a second hand one Compleat.
John Potts’s Family have some with the sun in front and the Smoak to pass thro a long narrow Vacancy in the lower part of the Back instead of the Bottom (without an Air Box) which may be had, one size £5 one at £6 but I shall not venture to send either this Fall and there will be time to give certain Orders before another.
In my letter to thee of Octob 12 per Capt. Friend I gave some Account of the proceedings at our late County and City Elections and the latter appearing equal in Votes occasion’d our Assembly to recomend a new City Election which caused a repetion of our former Controversies; as each party was of Opinion they could gain one Vote but on Tryal and our more than common diligence our opponents were distanced 171 Votes which has contributed to lower their Spirits and I hope will be a discouragement against a future Attempt: yet I know they will not omit to wrack their inventions to gain on the Credulity of their dependants; tho most of their falshoods prove Abortive or continue Life but a few days.
I am sorry to Observe that some of thy former intimates who really have Merit and I beleive are of Opinion with me that thou wilt never forfeit thy wonted Integrity for all the false Glory in Life yet such is their unhappiness and Connections with the Vulgar Great that influenced alternately by hopes and Fears they want fortitude of Mind to execute the dictates of their Own Consciences.
Is it possible that Men abounding with all the necessaries of Life can flatter or Cringe to gratifie little impulses of Ambition and gain imaginary Applause. No if endued with a small degree of my Spirit for I think his Condition who enjoys Affluence and releases any share his reason and honestly [sic] to purchase Fame is more contemptable than the most abject Patient in our Hospital and deserves less Pity.
I know my Native warmth has the appearance of imprudence in the View of some in high Life. Its not on those our happiness depends but in Acting consistant with our judgement in the Cool of the day, from which its a Crime to deveate when Truth and the freedom of our Country is at Stake.
My Dear Friend keep up thy Spirrits for thou hast yet a numerous set of Advocates who dare to speake their Sentiments with freedom and vindicate thy Conduct amongst whom many more capable none more sincere than thy real Friend
H R

Thy Wife and daughter Sally are well.
Please to Give my kind respects to my worthy Friend S N

 
Endorsed: Copy to Benja Franklin at London dated 27: 11 mo: 1765 sent per Capt Budden’s ship Sailed 16 12 1765
